Citation Nr: 1000415	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  06-07 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for multiple sclerosis 
(MS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her daughter


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 

INTRODUCTION

The Veteran had active military service from June 1975 to 
June 1979 and from January 1980 to January 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California. 

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing in August 2008.  A transcript of the 
hearing is of record.


FINDING OF FACT

The Veteran's MS was likely initially manifested during 
service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the 
Veteran has multiple sclerosis (MS) that is associated with 
her active military service.  38 U.S.C.A. § 1110, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  

MS may be presumptively service connected if it becomes 
manifest to a degree of 10 percent or more within seven year 
of leaving qualifying military service.  38 C.F.R. §§ 
3.307(a)(3); 3.309(a) (2009).  Dorland's medical dictionary 
defines multiple sclerosis as a chronic neurologic disease in 
which there are patches of demyelination scattered throughout 
the white matter of the central nervous system, sometimes 
extending into the gray matter, with symptoms including 
weakness, incoordination, paresthesias, speech disturbances, 
and visual disturbances, most commonly double vision. The 
course of the disease is usually prolonged, with remissions 
and relapses over many years. See Dorland's Illustrated 
Medical Dictionary 973 (30th ed. 2003).

The Veteran's service treatment records (STRs) show 
complaints of back pain, left shoulder pain and muscle spasm, 
left leg numbness, vague itching, eye problems, bowel and 
abdomen cramping, diarrhea, and headaches.  The complaints 
occurred between 1976 through the end of her active service 
in 1984.  None of the Veteran's in-service complaints were 
diagnosed as MS at the time; they were all attributed to 
other diagnoses or had no diagnosis at all.  Back pain was 
attributed to scoliosis, a metallic fragment in her back, and 
mild degenerative joint disease of facets; left leg numbness 
was attributed to her back problems; bowel and abdomen pain 
were felt to be gallbladder disease or irritable bowel; and 
eye problems were a diagnosis of probable slight viral 
conjunctivitis.  Vague itching and headaches had no 
diagnoses.

Of record are numerous VA treatment records and reports of VA 
examinations dated from 1986 to 2003.  They show a variety of 
complaints such as joint pain (knee and back), 
gastrointestinal problems, numbness of the left thigh, and 
irritable bowel.  The Veteran was diagnosed with MS in June 
2001 following an MRI in May 2001.  The crux of the claim for 
service connection for multiple sclerosis rests on whether or 
not the  disability was incurred during service or during the 
seven  year presumptive period.

A VA medical opinion dated in September 2002 based on a 
review of the Veteran's claims file shows that the Veteran's 
earliest symptoms consistent with MS were opined to be in May 
2001.  However, the opinion also indicates that the author 
was not an expert, and it was advised that an opinion from a 
neurologic specialist be obtained.

A statement from a friend of the Veteran dated in February 
2003 indicates that the Veteran had two occasions of 
temporary loss of vision in 1977 while visiting at home.  

A VA treatment record dated in April 2003 reveals that the 
Veteran's MS symptoms seemed to have begun 10 or more years 
earlier, even though the diagnosis was only recently made by 
MRI findings.  The record also shows that the Veteran had had 
fatigue, memory difficulty, visual loss, vertigo, dysphagia, 
and bladder dysfunction over the previous 10-20 years.

The Veteran was afforded a VA examination in October 2003.  
Her claims file was reviewed; the examiner noted that it was 
all reviewed in detail.  The Veteran gave an extensive report 
of her symptoms.  She reported that that the first onset of 
temporary blindness was in 1976-1977; by 1983 she had fatigue 
and incontinence.  The Veteran reported that she developed 
tingling in her fingers in 1976, and that she had had a 
problem with her balance since 1983; difficulty walking a 
straight line.  The Veteran was diagnosed with MS.  The 
examiner opined that the Veteran likely had optic neuritis as 
the first manifestation of MS in 1976-1977, given the history 
as described.  The examiner noted that the Veteran described 
optic neuritis in great detail, although her medical records 
were silent as to that manifestation.  The examiner further 
opined that from the Veteran's medical history, she was 
developing incontinence and other symptoms by 1983.  The 
examiner opined that most likely her symptoms since 1976 have 
been due to MS, since her history was consistent with what is 
known about the disease.

At her hearing in August 2008, the Veteran testified about 
her various symptoms and her in-service complaints.  

Here, the evidence shows that the Veteran has been diagnosed 
with MS since 2001, more than seven years after her discharge 
from service in 1984.  However, the evidence shows that she 
began experiencing symptoms consistent with MS during 
service.  The Veteran reported to the VA examiner about 
experiencing vision problems in 1976-1977; the Veteran's 
report is supported by a lay statement from the friend who 
was with her when she had two episodes of temporary 
blindness.  The Veteran is competent to testify regarding 
vision problems, incontinence, and her other symptoms.  
Competent testimony is limited to that which the witness has 
actually observed, and is within the realm of his or her 
personal knowledge; such knowledge comes to a witness through 
use of his senses, that which is heard, felt, seen, smelled 
or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  

Based on the Veteran's reported history, the examiner opined 
that most likely her symptoms since 1976 have been due to MS, 
since her history was consistent with what is known about the 
disease.  The examiner noted that the Veteran's medical 
records were silent as to her vision problems; yet, the 
examiner still found that her symptoms were most likely due 
to MS.  As noted above, the examiner reported that the claims 
file was all reviewed in detail.  In this case, although the 
examiner based the opinion on the Veteran's reported medical 
history, the Board still finds it persuasive.  A medical 
examiner's opinion cannot be discounted solely because it was 
based on the Veteran's reported medical history, unless the 
Veteran is not credible.  See Coburn v. Nicholson, 19 Vet. 
App. 427 (2006) (emphasizing that the Board may not disregard 
a medical opinion solely on the rationale that the medical 
opinion is based on a history provided by the Veteran; 
rather, the Board must assess the Veteran's credibility in 
reporting the statements to the medical examiner).  

Here, the Board finds the Veteran to be credible.  
Credibility is an adjudicative, not a medical determination.  
The Board has "the authority to discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  The Veteran's contentions have remained consistent 
over time; and, as noted above, the Veteran also has a lay 
statement in support of her contentions.  Moreover, the 
Veteran's STRs, support her contentions.  As discussed above, 
the Veteran had several complaints in service.  Although, 
each complaint was not attributed to a diagnosis of MS at the 
time, the records do support that the Veteran had consistent 
complaints during her service.  In short, a thorough review 
of the record leads the Board to conclude that the Veteran is 
credible; therefore, a nexus opinion based on her credible 
reported history is persuasive.

The Board acknowledges the September 2002 opinion that the 
Veteran's earliest symptoms consistent with MS were opined to 
be in May 2001.  However, as noted by the author of that 
opinion, they were not an expert, and it was advised that an 
opinion from a neurologic specialist be obtained.  VA did 
that by obtaining an opinion following an examination in 
October 2003, which provided a positive opinion.

In sum, the Board therefore finds that there is support for 
the conclusion that the Veteran's MS had its onset during 
service.  Consequently, on the basis of the above analysis, 
and after consideration of all of the evidence, the Board 
finds it is at least as likely as not that the Veteran's MS 
is attributable to her active military service.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 57-58 (1990).

	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for multiple sclerosis (MS) 
is granted.



____________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


